Status of Application

Acknowledgement is made of amendments filed 10/29/2021. Upon entering the amendments, claim 26 is added and claims 1 and 7-8 are amended. Claims 3 and 10-25 remain withdrawn from consideration as non-elected, with claims 10, 15, and 19-20 also being amended.
Response to Arguments
2.	Applicant’s arguments filed 10/29/2021 have been fully considered. The arguments are persuasive at showing that the barrier coating resin formulation of amended claim 1 is not taught or suggested by the previously applied prior art to Nishihara et al. Specifically, the remarks show that the Nishihara resin does not comprise an organically modified silicon dioxide preceramic polymer having monomers with the chemical structure of amended claim 1. As such, the grounds of rejection based on Nishihara are withdrawn.
	Applicant’s remarks regarding the withdrawn claims 10-19 are not persuasive, however. Applicant contends that independent claim 1 is generic, and said claims 10-19 should be subject to rejoinder because they contain all of the limitations of the claim 1 resin. However, this is not found to be correct, because claims 10-19 are drawn to a barrier coating made from said claim 1 resin, and to articles comprising said barrier coating. The coating is formed by transforming the resin through heat treatment, and therefore the coating cannot contain each of the four components that patentably distinguish the resin of instant claim 1 (the combination of the polycarbosilane preceramic polymer, organically modified silicon dioxide preceramic polymer, filler, and solvent). The preceramic polymers are changed in the formation of the claim 10 barrier coating into ceramics, and thus are no longer present in the product of said claim 10 and its dependent claims. Thus, claims 10-19 cannot comprise each patentably distinguishing feature of claim 1. Further, the composition and structure of the barrier coating is not path dependent from the starting resin used in its product. That is, the barrier coating itself does not inherently or necessarily exhibit any compositional or structural features that would only 
Thus, it is shown that the restriction requirement between groups I and II-IV cannot be withdrawn. Groups II-IV therefore remain withdrawn from consideration, and the claims 10-19 belonging thereto have not been subject to examination in this prosecution process that examined the group I claims. The application as a whole is therefore not in condition for allowance. 
					Election/Restrictions
3.	Newly submitted claim 26 is directed to an invention that is independent or distinct from the invention originally claimed for the following reasons: the resin formulation of new claim 26 is characterized by the quaternary coordinated oxygen to silicon atom feature of the silicon dioxide preceramic polymer. This is a distinct compositional and structural limitation from that which characterizes the silicon dioxide preceramic polymer of the claim 1 resin, which is the structure represented by the chemical structure therein. A search and examination of this new resin formulation simultaneously with the previously examined formulation of said claim 1 would represent a burdensome examination process, and as the products of claim 1 and claim 26 are distinct from one another, restriction to the original examined claim set is necessary and required. 
Since applicant has received an action on the merits for the originally presented invention, this invention has been constructively elected by original presentation for prosecution on the merits.  Accordingly, claim 26 is withdrawn from consideration as being directed to a non-elected invention.  See 37 CFR 1.142(b) and MPEP § 821.03.

4.	Claims 1-9 are directed to an allowable product. Pursuant to the procedures set forth in MPEP § 821.04(b), claims 20-25, directed to the process of using the allowable product, previously withdrawn from consideration as a result of a restriction requirement, are hereby rejoined and fully examined for patentability under 37 CFR 1.104. Claims 10-19, directed to articles made from the resin formulation of claim 1, but being transformed in the process of forming an article therefrom and thus not containing the four components of said claim 1 resin, do not require all the limitations of an allowable product claim, and therefore have NOT been rejoined.
Because a claimed invention previously withdrawn from consideration under 37 CFR 1.142 has been rejoined, the restriction requirement between groups I and V as set forth in the Office action mailed on 01/06/2021 is hereby withdrawn. In view of the withdrawal of the restriction requirement as to the rejoined inventions, applicants are advised that if any claim presented in a continuation or divisional application is anticipated by, or includes all the limitations of, a claim that is allowable in the present application, such claim may be subject to provisional statutory and/or nonstatutory double patenting rejections over the claims of the instant application.
Once the restriction requirement is withdrawn, the provisions of 35 U.S.C. 121 are no longer applicable. See In re Ziegler, 443 F.2d 1211, 1215, 170 USPQ 129, 131-32 (CCPA 1971). See also MPEP § 804.01.
Allowable Subject Matter
5.	Claims 1-9 are allowed. The prior art, either alone or in combination, fails to teach or suggest a resin formulation comprising a polycarbosilane preceramic polymer, organically modified silicon dioxide preceramic polymer, filler, and solvent, wherein the silicon dioxide preceramic polymer has a structure according to amended claim 1.

Conclusion
6.	Claims 1-9 are allowed. Claims 10-26 are withdrawn from consideration as non-elected. 
7.	This application is in condition for allowance except for the following formal matters: 
Claims 10-26 are pending in the application. Claims 10-25 stand amended and withdrawn from consideration as non-elected without traverse. Claim 26 is withdrawn from consideration as drawn to an inventive non-elected by original presentation. .
Prosecution on the merits is closed in accordance with the practice under Ex parte Quayle, 25 USPQ 74, 453 O.G. 213, (Comm’r Pat. 1935).
A shortened statutory period for reply to this action is set to expire TWO (2) MONTHS from the mailing date of this letter. Extensions of time may be granted under  37 CFR 1.136 but in no case can any extension carry the date for reply to this Office action beyond the maximum period of SIX MONTHS set by statute (35 U.S.C. 133). 
8.	Any inquiry concerning this communication or earlier communications from the examiner should be directed to NOAH S WIESE whose telephone number is (571)270-3596.  The examiner can normally be reached on Monday-Friday, 7:30am-4:00pm
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Curtis Mayes can be reached on 571-272-1234. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/NOAH S WIESE/Primary Examiner, Art Unit 1731                                                                                                                                                                                                        
NSW10 January 2022